Citation Nr: 0930948	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  96-43 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
left foot disorder.

2.  Entitlement to a compensable evaluation for residuals of 
a laceration of the left eyebrow.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Wasik, Counsel




INTRODUCTION

The Veteran had active duty service from April 1964 to April 
1967 and from May 1967 to March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issues on appeal were originally before the Board in 
November 2003 when they were remanded to cure a procedural 
defect.  The issues on appeal were again before the Board in 
July 2007 when they were remanded to cure a procedural defect 
and for additional evidentiary development.  

In a July 1995 statement, the Veteran appears to be claiming 
entitlement to service connection for a left eye disability 
as well as for arthritis of the left ankle.  As these matters 
have not been developed or certified for appeal and are not 
inextricably intertwined with the issues now before the 
Board, they are referred to the RO for appropriate action.

The issue of entitlement to a compensable evaluation for 
residuals of a laceration of the left eyebrow is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will inform the Veteran if any further 
action is required on his part. 


FINDINGS OF FACT

1.  An unappealed June 1994 rating decision found that new 
and material evidence had not been received to reopen the 
claim of entitlement to service connection for a left foot 
disorder.

2.  None of the evidence received subsequent to the June 1994 
rating decision which found that new and material evidence 
had not been received to reopen the claim of entitlement to 
service connection for a left foot disorder bears directly 
and substantially upon the specific matter under 
consideration, is either cumulative or redundant, and which 
by itself or in connection with the evidence previously 
assembled is so not significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The June 1994 rating decision which determined that new 
and material evidence had not been received to reopen the 
claim of entitlement to service connection for a left foot 
disorder is final.  38 U.S.C.A. 7105(c) (West 2002).

2.  None of the evidence received since the June 1994 rating 
decision which determined that new and material evidence had 
not been received to reopen the claim of entitlement to 
service connection for a left foot disorder is new and 
material, and the Veteran's claim for that benefit has not 
been reopened.  38 U.S.C.A. 5107, 5108, 7105 (West 2002); 38 
C.F.R. 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The Veteran was provided with notification which 
complies with these requirements via VCAA letters dated in 
May 2004 and February 2008.

In this case, the RO's decisions came before complete 
notification of the Veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decision on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claim and the Veteran has had the chance to submit evidence 
in response to the VCAA letters.  Under these circumstances, 
the Board finds that all notification and development action 
needed to render a fair decision on the claim decided herein 
has been accomplished and that adjudication of the claim, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veteran's Claims (the Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also 
require VA to notify a claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The Veteran was provided 
with notification which complies with Dingess in the February 
2008 VCAA letter. 

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court 
held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  The VCAA requires, 
in the context of a claim to reopen, the Secretary to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  The Veteran was provided with 
notification which complies with Kent via the February 2008 
VCAA letter.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

As to the duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the veteran.  No VA 
examination is warranted with regard to the left foot 
disorder because, as found below, that claim has not been 
reopened.  38 C.F.R. § 3.159(c)(4)(C)(iii).

The Board finds that the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  No additional pertinent 
evidence has been identified by the appellant as relevant to 
the issue on appeal.  The Veteran reported that he was in 
receipt of Social Security benefits.  Some records from the 
Social Security Administration have been associated with the 
claims file.  A review of the decision from Social Security 
Administration indicates that it is totally devoid of any 
evidence pertaining to a left foot disorder.  Furthermore, VA 
attempted to obtain additional records from Social Security 
Administration without success.  In July 1998, the Social 
Security Administration indicated that the Veteran's case had 
been sent to the Federal Records Retirement Center and that 
his medical records were no longer available.  In May 2009, 
the Veteran indicated that he had no other information or 
evidence to submit in support of his claims.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.


Analysis

In September 1978, the Veteran submitted a claim of 
entitlement to service connection, in part, for a chronic 
left foot condition secondary to a motor vehicle accident.  

In December 1978, the RO denied the claim.  The Veteran 
thereafter perfected an appeal of the RO's denial of service 
connection for a foot disorder.  In May 1980, the Board 
affirmed the RO's denial of service connection for a foot 
disorder.  This decision is final.  38 U.S.C.A. 7104(b).

In May 1988, the Veteran again claimed entitlement to service 
connection for a chronic left foot disorder.  In September 
1988, the claim was denied.  The Veteran was informed of the 
decision and of his procedural and appellant rights in 
September 1988.  He did not appeal the denial.  This decision 
is final.  38 U.S.C.A. 7105(c).

In August 1993, the Veteran claimed entitlement to service 
connection for a left foot condition.  In a June 1994 rating 
decision, the RO determined that new and material evidence 
had not been received to reopen the claim of entitlement to 
service connection for a left foot disorder.  The Veteran was 
informed of the decision and of his procedural and appellate 
rights via correspondence dated the same month.  In April 
1995, the Veteran submitted a statement requesting that VA 
obtain VA treatment records, in part, for his foot.  The 
April 1995 letter from the Veteran does not indicate in any 
way that the Veteran was appealing the June 1994 rating 
decision.  It is not a notice of disagreement.  38 C.F.R. 
§ 20.201.  No other document was received within the 
appropriate time limit which references a left foot 
disability.  38 C.F.R. § 20.302.  The June 1994 rating 
decision is final.  38 U.S.C.A. 7105(c).

The April 1995 letter to the RO has been construed as a 
request to reopen the claim of entitlement to service 
connection for a left foot disorder.  In general, unappealed 
RO and Board decisions are final.  38 U.S.C.A. §§ 7104, 7105; 
38 C.F.R. §§ 20.1100, 20.1103.

Under pertinent law and VA regulations, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is received since the last final decision.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Evans v. West, 
12 Vet. App. 22 (1998). 

New and material evidence is defined by regulation.  38 
C.F.R. 3.156.  The Board notes here that the provisions of 38 
C.F.R. 3.156(a) were amended.  However, the amended version 
is only applicable to claims filed on or after August 29, 
2001.  The change in the regulation therefore does not impact 
the present case as it was filed in April 1995.  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C F R. 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir 1998).

The evidence of record at the time of the June 1994 rating 
decision which denied service connection for a left foot 
disorder consists of the service treatment records, VA 
clinical records and reports of VA examinations.  

The service treatment records reveal that in February 1966, 
the Veteran sought treatment for trouble with his arches and 
pain in the vicinity of both great toes.  The assessment was 
sore feet and the Veteran needed longer shoes.  

Clinical examination of the feet which was conducted at the 
time of the Veteran's discharge examination in March 1967 was 
determined to be normal.

Clinical examination of the feet which was conducted at the 
time of the Veteran's reenlistment examination in May 1967 
was determined to be normal.  The Veteran denied having or 
ever having had foot trouble on a Report of Medical History 
he completed in May 1967.  

An August 1968 clinical record reveals the Veteran was seen 
as a follow-up for a left foot problem due to an motor 
vehicle accident which occurred one week prior.  It was noted 
that the injury was healing well.  The Veteran was put on 
light duty for seven days.  

A September 1968 clinical record indicates that the Veteran 
sought treatment in an emergency room in August 1968 for neck 
and foot pain as a result of a motor vehicle accident.  
Physical examination revealed that the left foot was swollen.  

Clinical examination of the feet which was conducted at the 
time of the Veteran's discharge examination in February 1970 
was determined to be normal.  

A VA examination of the Veteran's foot was conducted in 
November 1978.  The Veteran reported that he was in a motor 
vehicle accident which resulted in a laceration of the left 
foot.  He indicated he was treated with sutures and given 
crutches for several weeks.  He denied any problems with his 
foot other than sweating and arch fatigue with increased 
ambulation.  The impression was moderate bilateral gastroc 
equines and no significant limitation or pathology noted.  

Clinical records include complaints of left thigh pain but no 
complaints or diagnoses of any left foot disorder.  

The last prior final denial of service connection for a left 
foot disorder was in June 1994.  At that time, the RO 
determined that new and material evidence had not been 
received as there was no evidence of record documenting the 
current existence of a left foot disorder.  

The evidence received subsequent to the June 1994 rating 
decision which denied service connection for a left foot 
disorder, consists of VA clinical records, private medical 
records and reports of VA examinations as well as statements 
from the Veteran and his representative.  The Board finds 
that none of these documents constitutes new and material 
evidence.  

The vast majority of the medical evidence associated with the 
claims file subsequent to the June 1994 rating decision does 
not mention problems with the Veteran's foot.  Some of the 
clinical records document complaints of lower extremity 
weakness but there were no references to complaints of foot 
problems other than set out below.  

In November 2005, the Veteran reported that both his feet had 
been swollen for three or four days.  The left foot was 
swollen more than the right.  

In March 2008, the Veteran complained of swollen legs and 
feet by telephone.  When a health care professional called 
back, the Veteran reported that the swelling had gone down.  

The Board finds the clinical records associated with the 
claims file do not document the presence of a current foot 
disability.  They reference two complaints of foot swelling 
but do not include any diagnoses by a health care 
professional of a current left foot disorder.  This evidence 
is not new and material.  It does not document the current 
existence of a left foot disorder.  

At the time of a May 1997 VA examination, the Veteran 
reported that he was involved in a motor vehicle accident 
where his foot got caught in a door.  He reported he was 
taken to a hospital where a left foot laceration was sutured.  
He was issued an Ace bandage and crutches.  He reported that, 
since the accident, he continued to experience pain in his 
left foot.  A scar was present on the left foot.  There was 
no evidence of swelling, discoloration, muscle atrophy or 
muscle rigidity in the left foot or ankle.  There was no 
evidence of circulatory disturbance nor was there tenderness 
to palpation.  The range of motion of the left foot and ankle 
was equal to the right foot and ankle.  The pertinent 
diagnosis was status post left foot injury which had 
resolved.  This evidence is not new and material.  It 
actually weighs against the claim as physical examination by 
a health care professional has demonstrated that the Veteran 
did not have a current left foot disorder at the time of the 
examination.  

The Veteran and his representative's statements consist of 
reports of the presence of a left foot disorder.  This 
evidence is not new and material as it is redundant of prior 
statements from the Veteran which were of record at the time 
of the prior final denials, indicating that he had a current 
foot disorder.  

The Board finds that the evidence received subsequent to the 
June 1994 rating decision which determined that new and 
material evidence had not been received to reopen the claim 
of entitlement to service connection for a left foot disorder 
does not bear directly and substantially upon the issue on 
appeal and, by itself or in connection with the evidence 
previously assembled, is so not significant that it must be 
considered in order to fairly decide the merits of the claim.  
As new and material evidence has not been received, the 
veteran's claim of service connection for a left foot 
disorder has not been reopened.


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for a left foot disorder 
has not been reopened.  


REMAND

In July 2007, the Board remanded the issue of entitlement to 
a compensable evaluation for residuals of a left eyebrow 
laceration.  The remand instructions provided that the 
Veteran should be notified of the relevant Diagnostic Codes 
for the left eye brow claim as well as a description of the 
rating formula for all possible schedular ratings under the 
pertinent Diagnostic Codes.  A review of the claims file 
reveals that the Veteran has not been provided with the above 
referenced information as directed by the Board.  In the case 
of Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand by the Board imposes upon the Secretary of the 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  It was further held that where the remand orders 
of the Board are not complied with, the Board errs in failing 
to insure compliance.  The Court also noted that its holdings 
in that case are precedent to be followed in all cases 
presently in remand status.  Id.  In light of the foregoing, 
this case must be remanded again for the actions set forth 
below.  

The requirement to provide information on relevant Diagnostic 
Codes for increased rating claims to the Veteran has been 
mandated by the Court.  Subsequent to the Board's remand, in 
the case of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
the Court directed that for an increased compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

The veteran has not been provided with notification which 
complies with Vazquez-Flores.  The Board notes that one of 
the current Diagnostic Codes pertaining to evaluation of 
scars includes requirements for specific measurements of the 
scars and areas affected.  See Diagnostic Code 7800.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice of 
the evidence necessary to establish a 
higher disability rating for his service-
connected residuals of a laceration of 
the left eyebrow, pursuant to the Court's 
holding in Vazquez-Flores.  This notice 
should include the prior and current 
rating criteria for evaluation of scars.  

2.  After completion of the above and any 
additional development of the evidence 
that may be deemed necessary, review the 
record and determine if the Veteran's 
claim can be granted.  If the claim 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


